

117 S1834 IS: Improving Training for School Food Service Workers Act of 2021
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1834IN THE SENATE OF THE UNITED STATESMay 26, 2021Mrs. Murray introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Child Nutrition Act of 1966 to clarify the availability and appropriateness of training for local food service personnel, and for other purposes.1.Short titleThis Act may be cited as the Improving Training for School Food Service Workers Act of 2021.2.Training and certification of all local food service personnelSection 7(g)(2)(B) of the Child Nutrition Act of 1966 (42 U.S.C. 1776(g)(2)(B)) is amended by adding at the end the following:(iv)Availability and appropriateness of training(I)In generalA training program carried out under this subparagraph shall—(aa)be scheduled during regular, paid working hours;(bb)be offered in-person, if appropriate;(cc)incorporate experiential learning; and(dd)be provided at no cost to food service personnel.(II)Program outside working hoursIn the event that a training program carried out under this subparagraph is scheduled outside of regular, paid working hours—(aa)efforts shall be made to inform food service personnel of the necessity of the program to be scheduled outside of regular, paid working hours;(bb)food service personnel shall be consulted to schedule the program at a time that is minimally disruptive to the personnel participating in the training program;(cc)compensation shall be provided to food service personnel attending the program at the regular rate of pay, including any applicable overtime rate; and(dd)food service personnel shall not be penalized or in any other manner discriminated against for not being able to attend the program.(v)Relationship to other lawsNothing in this subparagraph supersedes or otherwise modifies any Federal, State, or local law or legal obligation governing the relationship between an employee and employer..